BRF S.A. A Publicly Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 ANNOUNCEMENT TO THE MARKET As approved by the Board of Directors, the Global Corporate Statutory Structure of BRF S.A. as of 01.01.2015, with a two-year term, being allowed re-election, is as follows: 1. Global Corporate Structure: Global CEO Pedro de Andrade Faria Chief Financial and Investor Relation Officer: Augusto Ribeiro Júnior Vice-Presidentes: Flavia Moyses Faugeres Gilberto Antônio Orsato Hélio Rubens Mendes dos Santos José Roberto Pernomian Rodrigues Rodrigo Reghini Vieira São Paulo, December 18, 2014 Augusto Ribeiro Júnior Chief Financial and Investor Relations Officer
